Citation Nr: 0314684	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right thumb 
disorder.  

4.  Entitlement to service connection for a left ring finger 
disorder.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic right shoulder injury 
residuals.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had honorable active service from September 1973 
to September 1975 and from April 18, 1977 to September 13, 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
new and material to reopen his claim of entitlement to 
service connection for a chronic heart disorder.  In November 
2000, the RO determined that the veteran had submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a chronic heart disorder and denied 
the claim.  In November 2000, the RO, in pertinent part, 
denied service connection for hypertension, a right thumb 
disorder, a left ring finger disorder, and sinusitis, and 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right shoulder injury residuals.  In January 2002, the RO 
informed the veteran that James W. Stanley, his private 
attorney, was no longer authorized to represent individuals 
before the Department of Veterans Affairs (VA).  The veteran 
was notified of his right to select a new representative or 
to represent himself before the VA.  In October 2002, the 
Board determined that additional development of the record 
was needed.  The veteran currently represents himself in this 
matter.  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran's 
claims have not been considered under the amended statutes 
and regulations.  

In October 2002, the Board determined that additional 
development of the record was needed.  In January 2003, the 
veteran was afforded a VA examination for compensation 
purposes.  The examination report has been incorporated into 
the record.  The veteran has not waived RO consideration of 
the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic heart 
disorder, hypertension, a right thumb 
disorder, a left ring finger disorder, 
and sinusitis, and compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for right shoulder injury 
residuals.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

